Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 11,
2012




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00578-CV

         DEER PARK CONSTRUCTION ASSOCIATION, INC., Appellant

                                            V.

   CRANE EQUIPMENT & SERVICE, INC., DBA GAFFEY, A DIVISION OF
          COLUMBUS MCKINNON CORPORATION, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                         Trial Court Cause No. 1003412


                  MEMORANDUM                           OPINION
       This is an appeal from a judgment signed April 27, 2012. On August 28, 2012, the
parties filed a joint motion to dismiss the appeal because they have reached an agreement
to settle the suit. See Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

       Panel consists of Justices Frost, Christopher, and Jamison.